DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

    PNG
    media_image1.png
    138
    417
    media_image1.png
    Greyscale
 
Information Disclosure Statement
The information disclosure statement (IDS) filed on September 11, 2020 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17 – 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 9 and 23 of U.S. Patent No. 9,549,932 B2 (US ‘932), as disclosed in the information disclosure statement filed on September 11, 2020. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
The US ‘932 patent is drawn towards (see, claim 1) a compound of formula (I), or a stereoisomer, a tautomer, or a salt thereof, or a mixture of the same, as presented below:

    PNG
    media_image2.png
    403
    448
    media_image2.png
    Greyscale

	The US ‘932 patent is specifically drawn towards (see, claim 23) a compound, 2-[(3R)-3-methylmorpholin-4-yl]-4-(1-methyl-1 H-pyrazol-5-yl)-8-(1H-pyrazol-5-yl)-1,7-naphthyridine, or a stereoisomer, a tautomer, or a salt thereof, or a mixture of the same. The US ‘932 patent teaches the compound as recited in the instant claims.
	The US ‘932 patent does not explicitly claim the method for treatment of a hyperproliferative disease (specifically, cancer, sarcoma, leukemia, lymphoma, breast cancer, cancer of the respiratory tract, brain cancer, cancer of the reproductive organs, cancer of the digestive tract, cancer of the urinary tract, cancer of the eye, cancer of the liver, cancer of the skin, head and neck cancer, thyroid cancer, or parathyroid cancer, metastasis, cancer of the male reproductive organs, prostate cancer, testicular cancer, cancer of the female reproductive organs, endometrial cancer, cervical cancer, ovarian cancer, vaginal cancer, vulvar cancer, sarcoma of the uterus, anal cancer, colon cancer, colorectal cancer, esophageal cancer, gallbladder cancer, gastric cancer, pancreatic cancer, rectal cancer, cancer of the small intestine, and salivary gland 
	With respect to the fact that the claims of the US ‘932 patent are drawn to compounds while the instant claims are drawn to methods for treatment of a hyperproliferative disease, comprising using said compound, Applicant is directed to Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010). The court stated that “… when ascertaining the scope of the reference’s claim(s) to a compound, the examiner should consider the reference’s specification, including all of the compound’s uses that are disclosed” (see MPEP §804(II)(B)(2)(a) third paragraph).
	The US ‘932 patent teaches (see, column 38 line 60 – column 39 line 14) that the compound and/or pharmaceutical compositions comprising said compounds are also utilized in the method of using to treat diseases, in particular hyperproliferative diseases (instant claim 17), in humans and animals.
	The US ‘932 patent also teaches (see, column 39 lines 7-14) that hyperproliferative diseases include solid tumours such as cancers of the breast, respiratory tract, brain, reproductive organs, digestive tract, urinary tract, eye, liver, skin, head and neck, thyroid, parathyroid and their distant metastases (instant claims 18, 22 – 25, 30 and 32 – 36). The diseases also include lymphomas (instant claim 21), sarcomas (instant claim 19) and leukemias (instant claim 20). The US ‘932 patent also teaches (see, column 39 lines 26-30) that tumours of the male reproductive organs include prostate and testicular cancer (instant claims 26 – 27); while tumours of the female reproductive organs include endometrial, cervical, ovarian, vaginal, and vulvar cancer, as well as sarcoma of the uterus (instant claims 28 – 29).
see, column 39 lines 31-34) that tumours of the digestive tract include anal, colon, colorectal, oesophageal, gallbladder, gastric, pancreatic, rectal, small-intestine, and salivary gland cancers (instant claim 31).
	Since the disclosure of the US ‘932 patent teaches all of the methods of using the compounds as recited in the instant claims, the claims in the US Patent 9,549,932 B2 render the instant claims 17 – 36 unpatentable.

Claims 17 – 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 7 and 13 of U.S. Patent No. 10,729,680 B2 (US ‘680). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
	The analysis of non-statutory obviousness-type double patenting is comparable to the analysis of obviousness under Section 103; i.e., factual inquiries set forth in Graham v. John Deere Co.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Determining the Scope and Contents of the Co-pending Application
	The US ‘680 patent is drawn towards (see, claim 1) a compound of formula (I), or a stereoisomer, a tautomer, or a salt thereof, or a mixture of the same, as presented below:

    PNG
    media_image2.png
    403
    448
    media_image2.png
    Greyscale

	The US ‘680 patent is specifically drawn towards (see, claim 6) a compound, 5-methyl-2-[(3R)-3-methylmorpholin-4-yl]-4-(1-methyl-1 H-pyrazol-5-yl)-8-(1H-pyrazol-5-y 1)-1,7-naphthyridine, or a stereoisomer, a tautomer, or a salt thereof, or a mixture of the same. The US ‘680 patent teaches the compound as recited in the instant claims.
	The US ‘680 patent is also specifically drawn towards (see, claims 7 and 13) a method for treatment of cervical cancer (hyperproliferative disease) in a human or animal in need thereof, comprising administering an effective amount of said compound to the human or animal.
Ascertaining the Difference Between the Copending Claims and the Instant Claims
	The instant claims do not explicitly claim the method of using the compound, 5-methyl-2-[(3R)-3-methylmorpholin-4-yl]-4-(1-methyl-1 H-pyrazol-5-yl)-8-(1H-pyrazol-5-y 1)-1,7-naphthyridine (emphasis added), which differs in a hydrogen vs. methyl group compared to the compound as recited in the instant claim 17.
	The US ‘680 patent does not explicitly claim the method for treatment of a hyperproliferative disease (specifically, cancer, sarcoma, leukemia, lymphoma, breast cancer, cancer of the respiratory tract, brain cancer, cancer of the reproductive organs, cancer of the digestive tract, cancer of the urinary tract, cancer of the eye, cancer of the liver, cancer of the skin, head and neck cancer, thyroid cancer, or parathyroid cancer, metastasis, cancer of the male 
Resolving the Level of Ordinary Skill in the Pertinent Art
	The compound as taught by US ‘680 patent and the compound in the instant application are considered structural analogs and hydrogen and methyl are deemed obvious variants. It is well established that the substitution of hydrogen for methyl on a known compound is not a patentable modification absent unexpected or unobvious results. In re Wood, 582 F.2d 638, 199 [J.S.P.Q. 137 (C.C.P.A. 1978). Thus, a person having ordinary skill in the art would have been motivated to substitute the methyl group in the compound as taught by US ‘680 patent with hydrogen in order to perform routine experimentation and enhance the pharmaceutical properties of the said compounds.
	Further, with respect to the fact that the claims of the US ‘680 patent are drawn to compounds while the instant claims are drawn to methods for treatment of a hyperproliferative disease, comprising using said compound, Applicant is directed to Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010). The court stated that “… when ascertaining the scope of the reference’s claim(s) to a compound, the examiner should consider the reference’s specification, including all of the compound’s uses that are disclosed” (see MPEP §804(II)(B)(2)(a) third paragraph).
see, column 28 lines 21-31) that the compound and/or pharmaceutical compositions comprising said compounds are also utilized in the method of using to treat diseases, in particular hyperproliferative diseases (instant claim 17), in humans and animals.
	The US ‘680 patent also teaches (see, column 28 lines 40-47) that hyperproliferative diseases include solid tumours such as cancers of the breast, respiratory tract, brain, reproductive organs, digestive tract, urinary tract, eye, liver, skin, head and neck, thyroid, parathyroid and their distant metastases (instant claims 18, 22 – 25, 30 and 32 – 36). The diseases also include lymphomas (instant claim 21), sarcomas (instant claim 19) and leukemias (instant claim 20). The US ‘680 patent also teaches (see, column 28 lines 59-63) that tumours of the male reproductive organs include prostate and testicular cancer (instant claims 26 – 27); while tumours of the female reproductive organs include endometrial, cervical, ovarian, vaginal, and vulvar cancer, as well as sarcoma of the uterus (instant claims 28 – 29).
	The US ‘680 patent further teaches (see, column 28 lines 64-67) that tumours of the digestive tract include anal, colon, colorectal, oesophageal, gallbladder, gastric, pancreatic, rectal, small-intestine, and salivary gland cancers (instant claim 31).
	Since the disclosure of the US ‘680 patent teaches all of the methods of using the compounds as recited in the instant claims, the claims in the US Patent 10,729,680 B2 render the instant claims 17 – 36 unpatentable.
Conclusion
Claims 17 – 36 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626             

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626